Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 10/15/2021.
Claims 1-28 are pending. 
Response to Arguments
This is in response to the Argument Remarks filed on 10/15/2021. Applicant’ submission in the Remark is moot in view of new ground of rejections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
-In Claim 1, “one or more circuits to perform one or more compilers to compile”, and this limitation is to cover as the scope for the dependent claims 2-7;
-In Claim 8, “one or more processors to perform one or more compilers to compile”, and this limitation is to cover as the scope for the dependent claims 9-14;
-In Claim 15, “perform one or more compilers”, and this limitation is to cover as the scope for the dependent claims 16-21;
-In Claim 22, “perform one or more compilers”, and this limitation is to cover as the scope for the dependent claims 23-28;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 15-28 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-18, 20-25, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotem et al., “Glow: Graph Lowering Compiler Techniques for Neural Networks”, 2018, ResearchGate, pp. 1-10.
As per Claim 1:  Rotem discloses, 
1. A processor, comprising:
one or more circuits to perform one or more compilers (See Rotem: In Abstract, and Introduction in p. 1, e.g. the Glow) to compile one or more compiled portions of code with one or more intermediate representations of one or more portions of code (See whole sec. 5, in p. 8-9, especially, within CPU backend, it perform compiling low level intermediate representation and mixed with an object file in JIT manner, or in sec. 5.1, call external library, etc.).

As per Claim 2: Regarding,
2. The processor of claim 1, wherein the intermediate representations include one or more separately-compiled representations of one or more convolution kernels or matrix multiplies.
(See Rotem: In sec. 3.1, p. 3, sec. 3.4, p. 5, sec. 5.1, p. 8,  refer to “convolution” and “matrix multiplication Operations”)

As per Claim 3: Regarding,
3.    The processor of claim 1, wherein the one or more intermediate representations correspond to one or more application-specific function objects.
(See Rotem: See sec. 2.1, p. 2, sec. 4.1, refer to TensorFlow, or Tensor)

As per Claim 4: Regarding,
4.    The processor of claim 3, wherein the application-specific function objects are received from an application through an application programming interface (API).
(See Rotem: secs. 2.1, 2.2, p. 2, show TensorFlow, or Tensor are not part of complier backend, therefore, it is from an application, and in programming, it is from APIs)

As per Claim 6: Regarding,
6.    The processor of claim 1, wherein the one or more circuits are further to compile into bitcode for distribution in one or more libraries.
(See Rotem: p. 7 sec. 5.1, in right column, “Glow compiles a small standard library into LLVM bitcode that it ships with the compiler. During the compilation process, Glow loads the bitcode from disk and specializes the operator implementations for the specific context”)

As per Claim 7: Regarding, 
7.    The processor of claim 1, wherein the one or more circuits are further to perform one or more optimizations before compiling using one or more just-in-time code generation procedures.
(See Rotem, Sec. 5, in p. 7, “It uses LLVM to optimize and emit machine code and was tested on x86 and ARM64. The backend can emit a stand-alone object file to disk or execute code in just-in-time mode”). It would 

As per Claims 8-11, 13-14: Claims are directed to a system having claimed recitations corresponding to the limitations in claims 1-4, 6-7. The rejection of claims has the same rationale as addressed in claims 1-4, 6-7 above.

As per Claims 15-18, 20-21: Claims are directed to a non-transitory machine-readable medium having claimed recitations corresponding to the limitations in claims 1-4, 6-7. The rejection of claims has the same rationale as addressed in claims 1-4, 6-7 above.

As per Claims 22-25, 27-28: Claims are directed to a method having claimed recitations corresponding to the limitations in claims 1-4, 6-7. The rejection of claims has the same rationale as addressed in claims 1-4, 6-7 above.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 12, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over by Rotem et al., “Glow: Graph Lowering Compiler Techniques for Neural Networks”, 2018, ResearchGate, pp. 1-10, in view of 
LLVM Compiler Infrastructure, “Stack maps and patch points in LLVM”, 2018, retrieved from https://web.archive.org/web/20180315115051/https://llvm.org/docs/StackMaps.html , 8 pages (Hereinafter: LLVM).
As per Claim 5: Regarding,
5.    The processor of claim 3, wherein at least one intermediate representation corresponding to the one or more application-specific function objects is inserted at one or more callback locations.
As incorporated with claim 3 above, 
Rotem does not mention inserted at one more callback locations in claimed recitation application-specific function objects is inserted as one more callback locations. Rotem is with Glow using LLVM, etc., it shows during the compilation, mixing IR and object files, and Object files are as of the call functions from a libraries compiled JIT (see sec. 5).
	LLVM reference discloses insertion as one more callback locations (See in p. 6, Stack Map Section, refer to the LLVM C API ,
“A JIT compiler can easily access this section by providing its own memory manager via the LLVM C API LLVMCreateSimpleMCJITMemoryManager(). When creating the memory manager, the JIT provides a callback: LLVMMemoryManagerAllocateDataSectionCallback(). When LLVM creates this section, it invokes the callback and passes the section name. The JIT can record the in-memory address of the section at this time and later parse it to recover the stack map data.”)
Thus, LLVM is the compiler component in Rotem. With the LLVM reference, it provides infrastructures including callback locations, as part of the compiler components, when used with JIT it will utilize callbacks for conforming JIT compiling purposes.
	Therefore, it would be obvious to an ordinary of skills before the effective filing of the application to combine the teaching of Rotem with LLVM and JIT, and the teaching of LLVM reference with JIT compiler utilizing Callback location in stack map. The combination would be obvious for conforming to the Compiler components and compiling purposes, in this matter the callback is the component of LLVM and JIT compilers, used for passing parameters that are conformance in any computer programming.   

As per Claims 12, 19, and 26: The rejection of claims has the same rationale as addressed in claim 5 above.


Conclusion
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
December 2, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191